Citation Nr: 1632006	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a left foot disorder.

2. Entitlement to an initial rating in excess of 20 percent for a left ankle disability.

3. Entitlement to an initial compensable rating for a left lower leg disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeal (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2014, the Board remanded the appeal to provide the Veteran with the video hearing he had requested in connection with his appeal.  However, while the appeal was in remand status, the Veteran failed to appear for either his initial February 2015 hearing or the rescheduled hearing in June 2015.  Therefore, the Board considers his hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, in February 2005 the RO received notice that the Veteran had been in receipt of Social Security Administration (SSA) disability benefits since February 2003.  However, neither a request for these record or the record themselves appear in the claims file.  Therefore, the Board finds that a remand to obtain these records is required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

As to the rating claims, the Veteran was afforded a VA examination in connection with his claims of service connection for the left foot, ankle, and lower leg disorders in April 2010.  However, a review of the record on appeal reveals that he has not been scheduled for a VA examination in connection with his claims for higher evaluations for his left foot, ankle, and lower leg disorders since he failed to report for his November 2012 VA examination.  In light of the outstanding records, the Board finds that the Veteran should be afforded another opportunity to report for a VA examination.  In this regard, the Veteran should be advised that if he fails to show for this needed examination VA will rate his disorders based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2015).

When examining the Veteran the VA examiner should be mindful of the fact that the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Similarly, when adjudicating the claims, the AOJ should be mindful of the Veteran's pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

On remand, the AOJ should also obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(d).   

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's disability decision and all supported evidence from the Social Security Administration (SSA). 

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records, including all post-February 2010 treatment records from Dr. Mehallo, Dr. J. Malumed, and Dr. B. Zoeansol.  

3.  Associate with the claims file any outstanding VA treatment records held by the in Philadelphia VA Medical Center.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of the Veteran's left foot, left ankle, and left lower leg impairment, including any problems they cause with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Schedule the Veteran for an examination to determine the severity of his left foot, ankle, and lower leg disorders to include all problems they cause with employment.  

The notice of the VA examination should include notice that if he fails to show for this needed examination VA will rate his disorders based on the evidence of record, a copy of which should be place in the record.  

The claims folder must be made available to and reviewed by the examiner.  

The examiner is to identify all left foot, ankle, and lower leg pathology found to be present.  The examiner should provide VA with the following information in accordance with the Court's holding in Correia:

I. Range of motion Studies:

(a) the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left foot; 

(b) the examiner should provide a retrospective opinion on the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left foot since 2004; 

(c) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's left foot, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(d) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

II. Other Findings:

(e) In addition, the examiner should state whether the left ankle is ankylosed.  

(f) The examiner should also state the number of inches or centimeters (cm) that the left lower extremity is shorter than the right lower extremity.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he should clearly explain why that is so.

6.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the January 2014 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

